Citation Nr: 1758418	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-29 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for pulmonary and cutaneous sarcoidosis, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C. § 1117, for substitution purposes.

2.  Entitlement to service connection for diabetes mellitus, type II, for substitution purposes. 

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to October 1992, including service in the Southwest Asia Theatre of operations.  He died in September 2010 and the appellant is claiming as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction was subsequently transferred to the RO in Columbia South Carolina. 

In July 2011, the appellant submitted correspondence that may be construed as a request to be substituted as the appellant with respect to pending service connection claims.  In this regard, for claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Subsequently, in November 2017, the agency of original jurisdiction (AOJ) entered a determination in which the appellant was found to be a proper substitute claimant.  

The appellant testified at a Board hearing at the local RO in November 2016 before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations.

2.  The Veteran's pulmonary and cutaneous sarcoidosis are not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to environmental hazards in the Southwest Asia theatre of operations.  

3.  Diabetes mellitus, type II, is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  The Veteran died in September 2010.  The Certificate of Death lists the immediate cause of death as respiratory failure, pulmonary hypertension and right-sided heart failure; no other contributory causes are listed.    

5.  Service connection has not been awarded for any disability. 

6.  The disabilities that caused the Veteran's death were not manifested during the Veteran's service, nor were they otherwise related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pulmonary and cutaneous sarcoidosis, for substitution purposes, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1117, 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

2.  The criteria for service connection for diabetes mellitus, type II, for substitution purposes, have not been met.  38 U.S.C. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the claims decided herein, the appellant has not alleged that VA has failed to fulfill its duty notify or assist in the development of his claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board notes that a VA examination and/or medical opinion in connection with the claim for diabetes mellitus, type II has not been given; however, the Board finds that such is not necessary with respect to this issue.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specifically, the Veteran's service treatment records are silent as to any complaints, findings, or diagnoses of diabetes mellitus, type II.  Moreover, the first post-service medical evidence of a diagnosis of such disorder is many years after service.  Significantly, there is no competent medical evidence indicating that there may be any relation between the current disorders and service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, given the lack of any in-service incidents or any competent evidence indicating that diabetes mellitus, type II, may be linked to service, the Board finds that a VA examination and/or opinion is not necessary to decide the claims for service connection for diabetes mellitus, type II.  

II.  Service Connection Issues for Substitution Purposes

At the time of his death, the Veteran had appeals pending for the issues of entitlement to service connection for pulmonary and cutaneous sarcoidosis and diabetes mellitus, type II.  If a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C. 5121A. The current statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  In this case, as noted above, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  38 U.S.C. § 5121A.  As such, the appeal is to be continued as if the original claimant were not deceased.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sarcoidosis and diabetes mellitus, type II, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Pulmonary and Cutaneous Sarcoidosis

Prior to his death, the Veteran asserted that his sarcoidosis was due to an undiagnosed illness or other qualifying, chronic disability, pursuant to 38 U.S.C. § 1117.  Service records show that the Veteran had service in the Southwest Asia theatre of operations and, in turn, is considered a Persian Gulf War veteran pursuant to 38 C.F.R.  § 3.317.  Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R.  § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2021).  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B). 

Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Service treatment records are silent with respect to any findings of sarcoidosis.  Post-service, the Veteran filed a claim for pension in August 2009.  He indicated that the onset of his sarcoidosis was in 1990.  He also indicated that he had been receiving private treatment for his disorder since that time.    

Subsequently, the Veteran was afforded a VA general medical examination for pension purposes in October 2009.  This examination shows that the Veteran's lung and breathing problems began in 2002 after service with shortness of breath leading to collapsed lungs.  He also reported that ulcers of his feet and legs began after service sometime in early 2000.  The examiner diagnosed chronic obstructive pulmonary disease and lower leg extremity ulcers.

The Veteran was afforded another VA examination in February 2010.  The claims file was reviewed.  The Veteran reported that he was diagnosed with sarcoidosis in 2008.  The examiner found that his disability pattern related to his collapsed lung and breathing difficulties is a diagnosable, but medically unexplained chronic multisymptom illness of unknown etiology.  The rationale for this is sarcoidosis, which is a granulomatous disorder of unknown etiology characteristically involving multiple organs.  However, the pulmonary manifestations typically dominate.  Abnormalities in pulmonary function tests are common and may be associated with cough, dyspnea and exercise limitations.  It was also noted that the Veteran had known cutaneous sarcoid that began approximately in 2002, 10 years after service.  The examiner again found that the Veteran's disability pattern for his ulcers on his legs was a diagnosable, but medically unexplained multisymptom illness of unknown etiology.  The diagnosis was cutaneous sarcoidosis.  However, the examine did not indicate whether the Veteran's disability was due to his service in the Southwest Asia Theatre of operations.  

After the Veteran's death, an addendum opinion was obtained by a medical doctor in December 2011.  The claims file was reviewed.  The examiner was asked to provide an opinion as to whether the Veteran's diagnosed medically unexplained chronic multisystem illness (pulmonary and cutaneous sarcoidosis) was related to his service in Southwest Asia.  The examiner observed that the Veteran's death certificate revealed that the cause of his death was respiratory failure and the he had right-sided heart failure as well.  He had many other comorbidities, including suicidal ideation, pulmonary hypertension, sarcoidosis, diabetes, depression and COPD.  He had a confirmed diagnosis of sarcoidosis.  It appears that his chronic lung condition was related to sarcoidosis leading to pulmonary fibrosis, and then, therefore, leading to pulmonary hypertension and right-sided heart failure.  The examiner noted that the Veteran was not service connection for sarcoidosis.  The etiology of sarcoidosis is not known despite significant research.  By definition, sarcoidosis is a chronic, multisystem illness.  However, the examiner did not believe that it was necessarily medically unexplained, but rather that his chronic multisystem illness was sarcoidosis and although the etiology of sarcoidosis is unknown, the examiner did not believe that it was facilitated by any exposure in Southwest Asia.  There was no objective data or evidence to support the contrary opinion.  By definition, sarcoidosis is a multisystem granulomatous disease characterized by the presence of noncaseating granulomas involving multiple organs and the hallmark of the condition is the presence of T lymphocytes.  The exact pathophysiology of sarcoidosis is still unknown, but the thought at this time is that it typically occurs in a familial pattern suggesting a strong genetic predisposition. 

Although the December 2011 VA examiner noted that sarcoidosis was a chronic multisymptom illness, he indicated that it was not medically unexplained and unequivocally found that it was not due to exposure in Southwest Asia.  As there is affirmative evidence that the disease was not incurred during the Veteran's service in Southwest Asia, service connection for any such disability under 38 U.S.C.A.  § 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board must consider if service connection may be granted on a direct basis.

In this regard, the Board must find that, as there is no evidence of sarcoidosis in service or for many years after service, service connection is not warranted, for substitution purposes.  In this regard, the medical evidence shows that the Veteran first started experiencing skin symptoms in 2000, approximately 8 years after service, and breathing symptoms in 2002, approximately 10 years after service.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Again, the VA examiner found that such disorder was not related to service, but rather indicated that there was a genetic predisposition.  

Additionally, there is no medical evidence of sarcoidosis within one year of discharge so the service incurrence of such may not be presumed.  Further, again, the first post service medical evidence of sarcoidosis was many years after the Veteran's discharge from service.  As such, there is no competent medical evidence of pertinent symptoms since service.  See Walker, cited above.  

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the medical evidence is silent for any findings of sarcoidosis for many years.  Moreover, the appellant and the Veteran prior to his death are not competent to directly link his such disorder to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the appellant and the Veteran prior to his death are nonprobative.  See Davidson, supra; Jandreau, supra. 

Moreover, with respect to the Veteran's statement in his original pension claim that he was diagnosed with sarcoidosis in 1990, which would have been while on active duty, service treatment records showed no such diagnosis.  Further, the Board also finds it significant that the Veteran himself reported at the October 2009 VA examination that he first noticed symptoms in 2000.  As such, his assertions when seeking monetary pension benefits that he was diagnosed in 1990 are outweighed by his service treatment records and his statement made during the course of his VA examination.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In conclusion, based on the analysis above, the preponderance of the evidence is against the claim for pulmonary and cutaneous sarcoidosis, for substitution purposes.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

Diabetes Mellitus, Type II

The present appeal also includes the issue of service connection for diabetes mellitus, type II. Prior to his death, the Veteran generally asserted that his diabetes mellitus was due to service.  

Service treatment records are silent with respect to any findings pertaining to diabetes.  Post-service, the Veteran filed a claim for pension in August 2009.  He indicated that the onset of his diabetes was in 1990.  He also indicated that he had been receiving private treatment for his diabetes since that time.    

Subsequently, the Veteran was afforded a VA general medical examination in October 2009.  This examination shows that the onset of the Veteran's diabetes was in 2001.  

Based on the evidence of record, the Board must find that, as there is no evidence of diabetes mellitus in service or for many years after service, service connection is not warranted, for substitution purposes.  In this regard, the medical evidence shows that the Veteran was diagnosed with diabetes in 2001, approximately 9 years after service.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

Additionally, there is no medical evidence of diabetes within one year of discharge so the service incurrence of such may not be presumed.  Further, again, the first post service medical evidence of diabetes mellitus was many years after the Veteran's discharge from service.  As such, there is no competent medical evidence of pertinent symptoms since service.  See Walker, cited above.  

Again, the Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the medical evidence is silent for any findings of diabetes mellitus for many years.  Moreover, the appellant and the Veteran prior to his death are not competent to directly link his diabetes mellitus to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the appellant and the Veteran prior to his death are nonprobative.  See Davidson, supra; Jandreau, supra. 

Moreover, with respect to the Veteran's statement in his original pension claim that he was diagnosed with diabetes in 1990, which would have been while on active duty, service treatment records showed no such diagnosis.  Further, the Board also finds it significant that the Veteran himself reported at the VA examination that he was diagnosed with diabetes in 2001.  As such, his assertions that he was diagnosed in 1990 are outweighed by his service treatment records and his statement made during the course of his VA examination.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In conclusion, based on the analysis above, the preponderance of the evidence is against the claim for diabetes mellitus, type II, for substitution purposes.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

III. Service Connection for Cause of Death

The appellant is seeking service connection for the cause of the Veteran's death.  The Veteran passed away in September 2010.  The appellant has generally contended that the disorders that caused the Veteran's death are due the Veteran's service in the Gulf War.  She also asserted that he began to have breathing problems within one month upon his return.  The Certificate of Death lists the immediate cause of death lists the immediate cause of death as respiratory failure, pulmonary hypertension and right-sided heart failure.  No other contributory causes were listed.  The Veteran was not service-connected for any disability, to include the disorders listed on his Certificate of Death.  

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2016).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2016).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.  § 1310 (2014); 38 C.F.R. § 3.312(c)(1) (2017).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2017).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2016).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2017).

After considering the totality of the medical evidence outlined above, the Board finds that the preponderance of the evidence demonstrates that the disabilities that caused the Veteran's death, respiratory failure, pulmonary hypertension and right-sided heart failure, were not related to military service.  There is no evidence of any of these disorders in service.  Significantly, there is no medical evidence that these disorders manifested to a compensable degree within one year of the Veteran's discharge so the service incurrence of such may not be presumed.  Moreover, there is no competent lay or medical evidence linking these disorders to service.  In this regard, the December 2011 VA examiner observed that the Veteran's chronic lung condition was related to sarcoidosis leading to pulmonary fibrosis and then to pulmonary hypertension and right-sided heart failure, the disabilities that caused the Veteran's death.  Nevertheless, as discussed above, the examiner found that the Veteran's sarcoidosis was not related to his service.  As such, given the lack of any evidence, there is no basis for finding a link between the Veteran's respiratory failure, pulmonary hypertension and right-sided heart failure to his active service.  

The Board recognizes that the appellant believes that the Veteran died as a result of his service in the Gulf War service.  However, the record does not reflect that the appellant has the necessary training or expertise to relate the cause of the Veteran's death to service.  A layperson is generally not capable of opining on matters requiring medical knowledge.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In sum, the appellant's opinion as to cause of death is of little probative value and is outweighed by medical evidence of record.  

The appellant also reported that the Veteran began having breathing problems within one month of service.  However, this statement is not credible as it contradicts the Veteran's own statements to the October 2009 VA examiner when he clearly reported that his breathing problems began in 2002 after service with shortness of breath leading to collapsed lungs.

While the Board sympathizes with the appellant's loss, it must conclude that a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death as there is no persuasive evidence linking the Veteran's cause of death to any injury or disease during service.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for pulmonary and cutaneous sarcoidosis, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C. § 1117, for substitution purposes, is denied.

Service connection for diabetes mellitus, type II, for substitution purposes, is denied. 

Service connection for the cause of the Veteran's death is denied. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


